Citation Nr: 1720942	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-13 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to a disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an initial disability rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an effective date than February 10, 2010 for award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2014, the Board granted service connection for PTSD and remanded to the Agency of Original Jurisdiction (AOJ) the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, and entitlement to TDIU, for additional development.  

An April 2015 rating decision implemented the Board's grant of service connection for PTSD and assigned an evaluation of 70 percent.  In a March 2016 rating decision, the AOJ granted service connection for the psychiatric disorder other than PTSD - adjustment disorder with depressed mood.  After completion of the Board's relevant remand directives, the AOJ continue the denial of a TDIU in a March 2016 Supplemental Statement of the Case.   


FINDING OF FACT

The Veteran is not unable to secure and follow a substantially gainful occupation as the result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.16(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in August 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are private treatment records.  VA provided relevant examinations as discussed in further on in the decision.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  TDIU

Service connection has been established for three disabilities; PTSD rated at 70 percent disabling, keratosis of the hands rated at 10 percent disabling, and callus of the right fifth toe rated noncompensable.  The Veteran contends that her PTSD renders her unemployable.  

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  In general, total disability compensation ratings may be assigned under the provisions of § 3.340.  38 C.F.R. § 3.341 (2016).
Total disability ratings for compensation may be assigned, where the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a) (2016).  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Id.

Here, the question of whether the Veteran's psychiatric disability renders her unemployable is informed by evidence that refers to Global Assessment of Functioning (GAF) scores, so a definition of the scores is in order.  That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders (DSM) of the American Psychiatric Association 38 C.F.R. § 4.130 (2016).  The Fourth Edition of the DSM contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness. Higher scores correspond to better functioning of the individual. 

GAF scores ranging between 71 and 80 are assigned when, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The Veteran's private treatment records show that beginning in December 2004, she received psychotherapy from Churchland Psychiatric Associates and that she presented with an elevated mood.

During sessions in 2005 with Churchland, the Veteran shared having panic symptoms involving tightness in her chest, palpitations, tingling in fingers and overall anxiety.  She also mentioned memory lapses and sleep disturbances.  She reported working as a substitute teacher.  By 2006, things were going well at work, except for a few small interpersonal conflicts.  

VA provided a relevant examination in November 2010.  At that time the Veteran reported that she had severe psychological symptoms.  She also reported that she had worked for 10 years as a substitute teach, had good relationships with her supervisor and coworkers, and had not lost any time from work.  The examiner assigned a GAF score of 54.  The examiner described her employment as working as a substitute teacher, teaching one or two days per week, and enjoying her work.  The examiner also stated that the Veteran was intermittently is unable to perform activities of daily living and would continue to experience some difficulties when performing some of her daily chores.

VA treated the Veteran for her psychiatric symptoms from March 2011 to April 2015.  She was described as alert, engaged, responsive, and actively participating in group discussions.  The Veteran was described as well dressed and pleasant but it was also reported that she was late for appointments.

November 2011 VA treatment notes documents that the Veteran reported that she had completed college studies in theology and graduate work in counseling psychology.   October 2012 notes document her discussion of conflict with front desk staff at civilian psychiatrist's office and being disenrolled by the practice.  In April 2013, the Veteran stated that she was functioning well as associate pastor at her church.  In June 2014, the Veteran stated that she is her husband's caregiver as he is 78 years old and disabled.  She reported low grade depression.  In February 2015 the Veteran referred to her job as a case manager with special needs children. She reported that she worked in a daycare, volunteering 3 days a week.  Until February 2015, the Veteran had consistently been assigned a GAF score of 65.  In February 2015 her GAF score was 50.

VA provided a Compensation and Pension Exam in March 2016.  The examiner opined that the Veteran is capable of performing work, after noting that the Veteran takes offense at the notion that she is capable of working.  The examiner explained that the Veteran would be able to perform repetitive and structured work in an environment in which she worked relatively alone and it would be important for her superiors to be aware of her psychiatric symptoms.  

The Veteran through her attorney contends that TDIU is warranted because she has not made more than $720 per month since 1999 which would not qualify as "substantially gainful" occupation.  The Veteran's form 21-8940 Application for Increased Compensation Based on Unemployability shows that the Veteran last worked full time in 2000 and most recently worked as a substitute teacher for in 2015.  

Whether TDIU is warranted does not depend on the Veteran's income, but rather on whether or not she is capable of securing and following a substantially gainful occupation.  The mere fact that a claimant is unemployed or has difficulty obtaining employment is insufficient reason to find that he or she is unemployable.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

While the Veteran's February 2015 GAF score would indicate serious impairment in social and occupational functioning, the Veteran's overall medical record shows evidence that she has been able to function well in employment settings and in tasks similar to employment.  She was alert, engaged, and actively participated in group discussions; worked with students in a daycare; and was capable of providing care for her ailing husband.  Although, the Veteran may have difficulty finding employment in her particular fields of theology, in which she has a bachelor's degree, or counseling in which she holds a master's degree, she has shown through her years as a substitute teacher, as an active participant in her church, and as a daycare volunteer, that she is capable of substantially gainful employment.  The VA examiner's findings that the Veteran would be able to perform repetitive and structured work in an environment in which she worked relatively alone specify potential limitations, but tends to show that she is capable of securing and following a substantially gainful occupation.

In February 2017, the Veteran submitted a psychiatric evaluation report to support her TDIU claim.  The psychiatrist reviewed the Veteran's medical history and conducted an evaluation and concluded:

There is no question that by November 1999 the veteran was completely disabled from functioning in any type of meaningful and gainful work environment.  The medical record is very clear regarding the severity of her symptomatology, and even the VA examinations describe severe and pervasive mental illness.  The veteran is capable of marginal work as a substitute teacher, but has been clearly inadequate even in these very low intensity and low frequency part-time positions.  She has difficulties in a work environment, especially with her interaction with peers, coworkers, and supervisors.  The level of her irritability, anger volatility, penchant for violence, asocial behavior, and anger is so severe that she is dysfunctional in any modern work environment.

An evaluation prepared by psychiatrist subsequent to an interview conducted with the Veteran in February 2017 concluded that the Veteran "would never be able to return to work and would most likely require hospitalization and other more aggressive treatment."  The psychiatrist found that the Veteran's capacity to communicate is severely altered and her thought process slowed.  He found that she would not be able to engage in a setting where she would be supervised "even if she were sitting in a room alone doing a repetitive task" and that "it is not even likely that the Veteran could tolerate a therapeutic work environment constructed for those with chronic and pervasive mental illness."

The Board finds that this report is not consistent with the bulk of the relevant evidence of record.  While the evaluation was that the Veteran would never be able to return to work and has difficulties performing some of her daily chores, the Veteran has remained active in her church, provided assistance and support to her elderly husband, has worked with children with special needs, and has worked as a substitute teacher.  These tasks tend to show that the Veteran is capable of securing and following a substantially gainful occupation.  

The most probative evidence of record is the Board concludes that the preponderance of evidence is against granting the appeal as to entitlement to TDIU and it must therefore be denied.  There is no reasonable doubt to be resolved with regard to this TDIU issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to a TDIU is denied. 


(CONTINUED ON NEXT PAGE)

REMAND

In cases where the record contains a timely filed NOD to an AOJ decision but no SOC and no indication that the disagreement has been resolved, the Board's action is limited, by several Court determinations, to remanding the matter to the AOJ for the AOJ to furnish an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.9.

Following issuance of the March 2016 rating decision that continued an assigned rating of 70 percent for PTSD effective February 10, 2010, the Veteran filed a Notice of Disagreement April 15, 2016 which noted her disagreement with the assigned effective date of the award of service connection for PTSD as well as the rating assigned.  

Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran and her representative a statement of the case on the issues of entitlement to an initial rating in excess of 70 percent for PTSD and entitlement to an effective date earlier than February 10, 2010 for the award of service connection for PTSD.  Return the matters to the Board only if the Veteran perfects her appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other 



(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


